      Case 1:18-cr-00316-PAC Document 141 Filed 03/05/21 Page 1 of 1




March 3, 2021
                                                                    3/4/2021
VIA ECF                                                             Doctor Olivieri's surrender date is
Honorable Paul Crotty                                               extended to May 5, 2021. SO
United States District Judge                                        ORDERED.
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

        Re:     United States v. Joseph Olivieri, 18 CR 316 (PAC)

Dear Judge Crotty:
         With the consent of the government and pretrial services, I write to seek an extension of
the date by which Dr. Olivieri must surrender to begin serving his prison sentence. Without a
Court order, Dr. Olivieri is required to surrender this Friday, March 5, 2021. The government
consents to a 60-day extension. I ask for an extension until September 2021.

         At Dr. Olivieri’s sentencing, in recognition of the unique burdens and health
considerations posed by the COVID pandemic, the Court set the March surrender date with the
hope that the pandemic would be further behind us by now. The pandemic is not behind us and it
is particularly perilous for Dr. Olivieri to be incarcerated at this point in time. Dr. Olivieri is
elderly and quite infirm. He has not yet been vaccinated against the virus.

        The parties agree that, against this backdrop, an extension is appropriate. Based on
current estimations of when the pandemic will be better under control, I ask for a date in
September. The government consents to only a 60-day extension. Dr. Olivieri remains under the
supervision of Pretrial Services and his supervising officer reports that he remains fully
compliant. Pretrial Services has no objection to an extension of the surrender date.


Respectfully submitted,
/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender
212.417.8750



cc:     AUSA Robert Sobelman (via ECF)
        USPO-Pennsylvania Cindy Kozel (via email)
        USPO-New York Myrna Carrington (via email)
